The Court :
If a promissory note payable to order and not indorsed, is the subject of a gift, causa mortis, the judgment appealed from must be affirmed, for there is uncontradicted evidence that such a note was given by the decedent as a donatio causa mortis to Margaret Heiken, one of the defendants in this action. The authorities cited by respondent’s counsel are somewhat numerous, and all support their contention “ that a promissory note payable to order and not indorsed, is the subject of a gift causa mortis.”
Section 3101 of the Civil Code has not changed the rule in regard to the transfer of negotiable instruments payable to order by indorsement. The assignment of the note carried the mortgage with it.
Judgment affirmed.